Citation Nr: 0804728	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility to receive non-service-connected disability 
pension benefits.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The appellant had recognized guerrilla service with the armed 
forces of the Philippines from April 24, 1945, to August 16, 
1945.  He was born in September 1925.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from a June 2004 decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit requested.

During the course of the current appeal, the veteran has also 
raised issues with regard to various service-connected 
disabilities; there has not been an appeal perfected thereon. 

The issue on appeal is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action is required on his 
part.


FINDINGS OF FACT

1.  The Board denied the veteran's claim in a decision in 
January 2007.

2.  Prior to the Board's decision, communications from the 
veteran can be reasonably construed as indicating that he 
desired to obtain a representative and testify at a hearing, 
neither of which were afforded him; he has requested that the 
Board's decision be vacated on those grounds as a denial of 
due process of law.



CONCLUSION OF LAW

Due process having been denied, the Board had no jurisdiction 
to decide the issue herein concerned on January 18, 2007.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the 
Board's own motion, when a veteran has been denied due 
process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

In the present case, there was ongoing discussion within the 
veteran's written communications of record with regard to 
representation and testifying at a hearing.  In July 2007, he 
also submitted a motion to vacate the Board's January 2007 
decision on the basis of denial of due process of law.  A 
review of the details of his pre-decisional communications 
raises some question as to whether, to what extent, and in 
what regard, the veteran actually asked for either a hearing 
or representation, or merely commented thereon as relates to 
the pending appellate issue or other issues not on appeal at 
present.  

Nonetheless, the denial of the veteran's right to have a 
hearing or representation is a serious issue, and if found, 
would constitute deprivation of due process.  Finding a basis 
for doubt in this regard which must be resolved in his favor, 
accordingly, his motion to vacate is hereby granted. 

Accordingly, the January 18, 2007, decision addressing the 
issue of basic eligibility to receive non-service-connected 
disability pension benefits is hereby vacated.  The Board 
will render a de novo determination in the matter on appeal.


ORDER

The January 2007 Board decision which denied basic 
eligibility to receive non-service-connected disability 
pension benefits is hereby vacated.


REMAND

The case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be instructed on 
how to secure representation and afforded 
a reasonable opportunity to do so.  

3.  Thereafter, he should be scheduled for 
a hearing before the Board (either in 
person or via videoconference) at the VARO 
as required, unless he expressly indicates 
that he will not attend such a hearing..

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


